ORDER

PER CURIAM:
The State of Missouri brings this interlocutory appeal challenging an order entered by the Circuit Court of Putnam County granting Nicole Garland’s motion to suppress evidence discovered and seized during the execution of a warrant to search her apartment. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
The trial court’s ruling is affirmed, and the cause is remanded for further proceed*249ings consistent with this opinion. Rule 30.25(b).